Citation Nr: 1517072	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a back disability, claimed as secondary to bilateral foot disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Foot Disability

The February 1968 pre-induction examination report indicates an abnormal clinical evaluation of the Veteran's feet, with the clinician noting a diagnosis of moderate pes planus. The Board finds that the evidence outlined above indicates the Veteran's bilateral pes planus pre-existed service.  38 U.S.C.A. § 1111.

On the July 1967 medical history report, the Veteran checked the "no" box with respect to foot trouble.  The October 1987 separation examination contains a normal clinical evaluation of the feet.

Unfortunately, the VA opinion of record is not sufficient upon which to base a decision with regard to the Veteran's foot claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The June 2012 VA examiner diagnosed bilateral pes planus.  No other diagnoses were noted and imaging studies of the feet were not performed.  The examiner noted the Veteran's report of having no history of symptoms to his feet before active military service.  However, the examiner stated that the Veteran's pes planus was symptomatic before service.  The examiner further opined that the Veteran's pes planus was less likely as not aggravated by the Veteran's period of active duty service.  The examiner continued to state that there was no evidence that the Veteran's pes planus progressed during his active duty service from 1968 to 1988 beyond the normal progression expected as part of the natural history of the condition.  He indicated that the pain with marching was normal with pes planus.  The examiner acknowledged that there were several visits for foot pain in 1968 and 1969, but by the Veteran's discharge physical in 1987, there was no mention of foot pain.  

Since this examination, the Veteran has testified that before entering service, he played all types of sports and had no problems with his feet.  He testified that his bilateral foot problems did not actively flare up until entering service, where he had to endure pain in his feet while completing rigorous training exercises and road marches in combat boots and jungle boots.  See November 2013 hearing transcript.  He further testified that he ran in combat boots for about the first 10 to 12 years in the Marine Corp.  Id.  The Veteran has also submitted private treatment records reflecting other diagnoses of the feet.  Specifically, a July 2012 private treatment record from Northern Kentucky Foot Specialists reflects diagnoses of stage III hallux rigidus, capsulitis, degenerative arthritis, calcaneal spurring, and probable plantar fascitis and Achilles tendonitis.  Dr. G. A. W. noted that the Veteran was diagnosed with pes planus at his enlistment examination and further opined that the Veteran's bilateral hallux rigidus, in particular, was "directly related to his pes planus because of the biomechanical relationship."  

Based on the above, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran's preexisting pes planus caused the development of bilateral hallux valgus, degenerative arthritis, or the other noted bilateral foot diagnoses noted above, during his service, or as a result of his service.

Back Disability

The Veteran seeks entitlement to service connection for a back disability.  His theory of entitlement to the benefit sought in this matter has been limited to that of secondary service connection.  Specifically, he contends that he has a back disability that is secondary to a bilateral foot disability.  As the Veteran's bilateral foot disability claim is being remanded for further development, the Board will hold this claim in abeyance pending completion of the development discussed below.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Accordingly, the case is REMANDED for the following action:

1. Schedule another VA examination of the Veteran's feet.  The claims folder, including a copy of this remand, must be made available to the examiner. The examiner should answer the following questions:

(a) Whether the Veteran's pre-existing bilateral pes planus was aggravated by his period of active service?  [Aggravation means worsened beyond the natural progression of the disease.]

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hallux valgus or any other bilateral foot disability either had its onset during the Veteran's active service or is otherwise etiologically related to that service?

(c) If the answer to (c) is no, it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hallux valgus or any other bilateral foot disability was caused by the bilateral pes planus during or because of service?

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. After the foregoing development has been completed, readjudicate the claim on appeal.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




